DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	As a result of the amendment made to claim 31 in the response filed December 28, 2020, the rejection of that claim under 35 USC 112(d) is hereby withdrawn.
	However, the examiner notes that, as per applicant’s arguments filed with the December 28, 2020 response, along with the lack of terminal disclaimer or further additional amendments to the claims as a result of those remarks, the non-statutory double patenting rejection made in the previous Office action will be maintained as found below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 25, 26, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,184,782. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘782 application anticipate the claims of the instant application as follows.
	Regarding claim 20, claim 15 of the ‘782 patent discloses a method for providing imaging information regarding a sample utilizing a frequency-domain optical coherence tomography (OCT) system (see lines 1-3 of the ‘782 patent claim), the method comprising: interfering a first portion of the electromagnetic radiation returning from the sample with a 
	As for claim 25, see lines 3-7 of claim 15 of the ‘782 patent.
	Regarding claim 26, claim 15 of the ‘782 patent discloses method that can be practiced on a frequency-domain optical coherence tomography (OCT) system for providing imaging information regarding a sample, where that system comprises: a wavelength-swept radiation source (see lines 3-4 of the ‘782 patent claim) configured to illuminate (i) the sample with a first portion of an electromagnetic radiation, and (ii) a reference with a second portion of the electromagnetic radiation (see lines 8-11 of the ‘782 patent claim); an interferometer configured 
	As for claim 31, see lines 3-7 of claim 15 of the ‘782 patent.
Claims 20, 25, 26, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,495,442. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘782 application anticipate the claims of the instant application as follows.
Regarding claim 20,  claim 15 of the ‘782 patent discloses a frequency-domain optical coherence tomography system that would be capable of performing the claimed method for providing imaging information regarding a sample utilizing that frequency-domain optical coherence tomography (OCT) system (see lines 1-2 of the ‘442 patent claim), the method comprising: interfering a first portion of the electromagnetic radiation returning from the sample with a second portion of the electromagnetic radiation returning from a reference to generate an interfered radiation (see lines 5-12 of the ‘442 patent claim – lines 9-12 of the claim disclose illuminating the sample and the reference plane; as light returns from these areas, they would then interfere in the interferometer of lines 5-8); detecting the interfered radiation over a sampling range of frequencies each being associated with a different depth within the sample (see lines 5-8 of the ‘442 patent claim); and associating optical information regarding first and second depths within the sample with first and second negative respective frequencies within the sampling range to generate the imaging information, wherein the first depths are greater than the second depths, and the second negative frequencies are more negative than the first negative frequencies (see lines 13-18 of the ‘442 patent claim – having the sampling range extend from a first frequency to a second frequency and having larger depths in the sample associated with more negative frequencies in the sampling range as set forth in the ‘442 claim would anticipate associating first and second depths with first and second negative frequencies in the instant claim), and wherein the sampling range (i) extends from one of the frequencies to another one of the frequencies, and (ii) is substantially centered on a carrier frequency (for the entire sampling range limitation, see lines 16-18 of the ‘442 patent claim).
	As for claim 25, see lines 3-8 of claim 15 of the ‘442 patent.

	As for claim 31, see lines 3-8 of claim 15 of the ‘442 patent.
Allowable Subject Matter
Claims 20-31 would be allowable in view of the prior art should the double patenting rejections set forth above be properly overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 20, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for providing information regarding a sample using a frequency-domain optical coherence tomography system, the method comprising, among other essential steps, detecting the interfered radiation over a sampling range of frequencies each being associated with a different depth within the sample; and associating optical information regarding first and second depths within the sample with first and second negative respective frequencies within the sampling range to generate the imaging information, wherein the first depths are greater than the second depths, and the second negative frequencies are more negative than the first negative frequencies, and wherein the sampling range (i) extends from one of the frequencies to another one of the frequencies, and (ii) is substantially centered on a carrier frequency, in combination with the rest of the limitations of the above claim.
	As to claim 26, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a frequency-domain optical coherence tomography system for providing imaging information regarding a sample, the system comprising, among other essential elements,  an optical detector configured to detect the interfered radiation over a sampling range of frequencies each being associated with a different depth within the sample; and a signal .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 13, 2021